IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60331
                        Conference Calendar



GABRIEL MCDOWELL,
                                         Plaintiff-Appellant,

versus

HANCOCK COUNTY JAIL, Etc.; ET AL.,
                                         Defendants,

GERALD NECAISE, Sheriff;
DAVE JOHNSON, Sergeant,
                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:99-CV-569-RG
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Gabriel McDowell, now Mississippi inmate # 37862, appeals

from the dismissal of his action under 42 U.S.C. § 1983.

McDowell alleged that after a slip and fall at the Hancock County

Jail, prison officials Dave Johnson and Gerald Necaise denied his

requests for medical attention.   McDowell also complained about

prison conditions that allegedly caused his fall.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60331
                                 -2-

     McDowell has filed a motion to supplement the record.       “A

court of appeals will not ordinarily enlarge the record on appeal

to include material not before the district court.”     Kemlon

Prods. & Dev. Co. v. United States, 646 F.2d 223, 224 (5th Cir.

1981).   The motion is DENIED.   McDowell also moves for the

appointment of counsel and seeks leave to amend his complaint.

These requests are DENIED AS MOOT.

     McDowell argues that the magistrate judge erred in

dismissing his complaint because he alleged facts sufficient to

establish that Johnson and Necaise acted under the color of state

law when they denied his request for medical attention.    The

failure to provide medical care results in liability “if the

plaintiff can show that a state official acted with deliberate

indifference to a substantial risk of serious medical harm and

that injuries resulted.”    Wagner v. Bay City, Texas, 227 F.3d
316, 324 (5th Cir. 2000).   McDowell’s factual allegations do not

suggest that either Johnson or Necaise was deliberately

indifferent to a substantial risk of harm, and McDowell likewise

does not allege that injury resulted from their delay in

obtaining medical treatment.     He has thus failed to state a claim

against these defendants.

     McDowell’s original brief makes no argument that the

district court erred in dismissing his claim against the Hancock

County Jail.   The appellant’s brief must contain an argument,

which in turn must contain his “contentions and the reasons for
                            No. 01-60331
                                 -3-

them, with citations to the authorities and parts of the record

on which the appellant relies.”   FED. R. APP. P. 28 (a)(9); see

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Although

this court applies less stringent standards to pro se litigants

than to parties represented by counsel and liberally construes

their briefs, pro se parties must still brief the issues and

reasonably comply with the requirements of FED. R. APP. P. 28.

See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).

     McDowell’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     See

5TH CIR. R. 42.2.

     The dismissal of McDowell’s complaint for failure to state a

claim counts as a “strike” pursuant to 28 U.S.C. § 1915(g), as

does the dismissal of this appeal.    See Adepegba v. Hammons, 103
F.3d 383, 388 (5th Cir. 1996).    The dismissal as frivolous of a

previous civil-rights complaint filed by McDowell also counts as

a strike, as does this court’s dismissal as frivolous of

McDowell’s appeal in the previous matter.      See id.; McDowell v.

Hancock County Med. Univ., No. 96-60364 (5th Cir. Oct. 24,

1996)(unpublished).   Because McDowell has accumulated at least

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).
                          No. 01-60331
                               -4-

     DISMISSED; THREE-STRIKES BAR IMPOSED; MOTION TO SUPPLEMENT

THE RECORD DENIED; MOTION FOR APPOINTMENT OF COUNSEL DENIED AS

MOOT; MOTION FOR LEAVE TO AMEND THE COMPLAINT DENIED AS MOOT.